Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 07/05/2022. 
Claims 1-25 are amended and pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 16, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, 9, 16, 22, the claims recites “wherein the user equipment capability of the first user equipment is to generate and transmit the sidelink hybrid automatic repeat request feedback.” It is unclear how the capability of UE can generate HARQ feedback. It is not a particular structure capable of performing the function. As such, the claim is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 4-6, 7, 8-12, 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Thomas et al. (US 2021/0376962 A1), Intel (3GPP document, “NR V2X Sidelink physical layer procedure” R1-1908638, cited in IDS) and Jung et al. (US 11,382,107 B2).

Regarding claims 1, 15, 20, Ye discloses a method of wireless communication performed by a first user equipment or a first UE, comprising: 
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to:
transmitting, to a second user equipment, an indication of a time buffer threshold associated with providing first sidelink hybrid automatic repeat request feedback on a physical sidelink feedback channel (see par. 0118-0122, discloses transmission of feedback timing indicator from Tx UE to Rx UE); and 
transmitting, to the second user equipment and based at least in part on the indication of the agreement, sidelink hybrid automatic repeat request feedback for a sidelink communication received from the second user equipment, the sidelink hybrid automatic repeat request feedback being transmitted on the physical sidelink feedback channel based at least in part on the time buffer threshold (see par. 0118-0122, 0194-0196).
Ye fails to disclose wherein receiving, from the second user equipment, an indication of an agreement to use the time buffer threshold. 
However, Thomas discloses a negotiation process wherein a parameter is configured between two UE which are configured to operate in sidelink (see fig. 7). The process further includes for example sending an initial parameter from a first UE and agreeing or providing a counter value by a second UE to negotiate or accept the parameter (see fig. 7 and par. 0025-0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include receiving, from the second user equipment, an indication of an agreement to use the time buffer threshold. 
The motivation for doing so would be to allow negotiating the threshold. 
	Ye fails to disclose but Intel discloses the method wherein the first time buffer threshold is based at least in part on a user equipment capability of the first user equipment (page 1, last two paragraphs, discloses “wherein a is the smallest integer larger than or equal to K…K is a function of processing time of PSSCH to prepare PSFCH in response”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the time buffer threshold is based at least in part on a user equipment capability of the first user equipment to generate and transmit the sidelink hybrid automatic repeat request feedback. 
	The motivation for doing so would be to allow incorporating the processing time for both UE prior to selecting the threshold. 
Ye fails to disclose receiving from the second user equipment, an indication of rejection to use the first time buffer threshold and an indication of second time buffer threshold associated with providing second sidelink hybrid automatic repeat request feedback on the physical sidelink feedback channel; and transmitting to the second user equipment, an indication of an agreement to use the second time buffer threshold. 
Thomas describes negotiating parameters related to sidelink between the first and second user equipment (par. 0025-0026). Jung further discloses that negotiation of parameters includes several messages including providing the initial parameters and accepting or rejecting the parameters (col. 20, lines 3-col. 21, line 5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include  receiving from the second user equipment, an indication of rejection to use the first time buffer threshold and an indication of second time buffer threshold associated with providing second sidelink hybrid automatic repeat request feedback on the physical sidelink feedback channel; and transmitting to the second user equipment, an indication of an agreement to use the second time buffer threshold. 
The motivation for doing so would be to allow determining the optimal time buffer threshold between the UEs. 

Regarding claim 7, Ye discloses a method of wireless communication performed by a first user equipment, comprising: 
receiving, from a second user equipment, an indication of a time buffer threshold associated with providing first sidelink hybrid automatic repeat request feedback on a physical sidelink feedback channel (see par. 0118-0122, discloses transmission of feedback timing indicator from Tx UE to Rx UE); and 
receiving, from the second user equipment and based at least in part on the indication of the agreement, sidelink hybrid automatic repeat request feedback for a sidelink communication transmitted to the second user equipment, the sidelink hybrid automatic repeat request feedback being received on the physical sidelink feedback channel based at least in part on the time buffer threshold (see par. 0118-0122, 0194-0196).
Ye fails to disclose transmitting, to the second user equipment, an indication of an agreement to use the time buffer threshold. 
However, Thomas discloses a negotiation process wherein a parameter is configured between two UE which are configured to operate in sidelink (see fig. 7). The process further includes for example sending an initial parameter from a first UE and agreeing or providing a counter value by a second UE to negotiate or accept the parameter (see fig. 7 and par. 0025-0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include transmitting, to the second user equipment, an indication of an agreement to use the time buffer threshold. 
The motivation for doing so would be to allow negotiating the threshold. 
	Ye fails to disclose but Intel discloses the method wherein the first time buffer threshold is based at least in part on a user equipment capability of the first user equipment (page 1, last two paragraphs, discloses “wherein a is the smallest integer larger than or equal to K…K is a function of processing time of PSSCH to prepare PSFCH in response”).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the time buffer threshold is based at least in part on a user equipment capability of the first user equipment to generate and transmit the sidelink hybrid automatic repeat request feedback. 
	The motivation for doing so would be to allow incorporating the processing time for both UE prior to selecting the threshold. 
Ye fails to disclose receiving from the second user equipment, an indication of rejection to use the first time buffer threshold and an indication of second time buffer threshold associated with providing second sidelink hybrid automatic repeat request feedback on the physical sidelink feedback channel; and transmitting to the second user equipment, an indication of an agreement to use the second time buffer threshold. 
Thomas describes negotiating parameters related to sidelink between the first and second user equipment (par. 0025-0026). Jung further discloses that negotiation of parameters includes several messages including providing the initial parameters and accepting or rejecting the parameters (col. 20, lines 3-col. 21, line 5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include  receiving from the second user equipment, an indication of rejection to use the first time buffer threshold and an indication of second time buffer threshold associated with providing second sidelink hybrid automatic repeat request feedback on the physical sidelink feedback channel; and transmitting to the second user equipment, an indication of an agreement to use the second time buffer threshold. 
The motivation for doing so would be to allow determining the optimal time buffer threshold between the UEs. 

Regarding claims 2, 8, 21, Ye discloses the method wherein transmitting the first sidelink hybrid automatic repeat request feedback comprises: transmitting the first sidelink hybrid automatic repeat request feedback at a time buffer after receiving the sidelink communication, the time buffer satisfying the second time buffer threshold (see par. 0118-0122, 0194-0196) or wherein receiving the sidelink hybrid automatic repeat request feedback comprises: receiving the sidelink hybrid automatic repeat request feedback at a time buffer after receiving the sidelink communication, the time buffer satisfying the time buffer threshold (see par. 0118-0122, 0194-0196).

Regarding claims 4, 10, 23, Ye discloses the method further comprising: identifying the first time buffer threshold from a plurality of candidate time buffer thresholds (par. 0121).

Regarding claim 5, 11, 24, Ye discloses the method wherein the sidelink communication is a unicast sidelink communication (par. 0081).

Regarding claims 6, 12, 25, the combination of Ye and Thomas discloses the method wherein transmitting the indication of the first time buffer threshold comprises: transmitting or receiving the indication of the first time buffer threshold during connection establishment between the first user equipment and the second user equipment (see Thomas at fig. 7, discloses parameter negotiation during connection establishment, which includes SCI).

Regarding claim 17, Ye discloses the method further comprising: receiving, from a second user equipment of the one or more other user equipment, a groupcast sidelink communication (see at least abstract).

Regarding claim 18, Ye discloses the method further comprising: transmitting, to the second user equipment, sidelink hybrid automatic repeat request feedback for the groupcast sidelink communication, the sidelink hybrid automatic repeat request feedback being transmitted on the physical sidelink feedback channel based at least in part on the time buffer threshold (see abstract and par. 0118-0122).

Regarding claim 19, Ye discloses the method wherein transmitting the sidelink hybrid automatic repeat request feedback comprises: transmitting the sidelink hybrid automatic repeat request feedback at a time buffer after receiving the groupcast sidelink communication, the time buffer satisfying the time buffer threshold (see abstract and par. 0118-0122).

	Regarding claim 3, 9, 16, 22, Ye fails to disclose but Intel discloses the method wherein the user equipment capability of the first user equipment is to generate and transmit the sidelink hybrid automatic repeat request feedback (page 1, last two paragraphs, discloses “wherein a is the smallest integer larger than or equal to K…K is a function of processing time of PSSCH to prepare PSFCH in response” ).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the time buffer threshold is based at least in part on a user equipment capability of the first user equipment to generate and transmit the sidelink hybrid automatic repeat request feedback. 
	The motivation for doing so would be to allow incorporating the processing time for both UE prior to selecting the threshold. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Thomas, Intel and Jung as applied to claim 7 above, and further in view of Panteleev et al. (US 2021/0127364 A1).

Regarding claim 13, Ye fails to disclose but Panteleev discloses the method further comprising: detecting a collision between the first sidelink hybrid automatic repeat request feedback received from the second user equipment and third sidelink hybrid automatic repeat request feedback received from a third user equipment (see par. 0081 and claim 20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include detecting a collision between the sidelink HARQ feedback receiver from the second user equipment and sidelink hybrid automatic repeat request feedback received from a third user equipment. 
The motivation for doing so would be to allow detection such that collision can be corrected by specifically allocating resources. 

Regarding claim 14, the combination of Ye, Thomas and Panteleev discloses the method further comprising: identifying the first sidelink hybrid automatic repeat request feedback received from the second user equipment from the third sidelink hybrid automatic repeat request feedback received from the third user equipment based at least in part on a physical sidelink feedback channel sequence associated with the second user equipment, the physical sidelink feedback channel sequence being based at least in part on a source identifier associated with the second user equipment (see par. 0081, discloses channel sequence such as ID specifically so that UE understand the source of the feedback and HARQ process).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466